Title: From Alexander Hamilton to John F. Hamtramck, 29 April 1799
From: Hamilton, Alexander
To: Hamtramck, John F.


New York, April 29, 1799. “… Are the Regimental Staff of the Regiments of the Western army complete? If not, let them be completed. I am not certain what has been the mode in time past of appointing Officers in that army; but the mode intended to be pursued hereafter is this—The commander of each Regiment is to nominate his Quarter Master & Adjutant, and the Pay Master so far as may be practicable is to be nominated by the Regimental officers by plurality of voices. Where the Regiment is so dispersed as to prevent the assembly of the Officers generally for this purpose the nomination must be made by the Commander and so many of his Officers as can conveniently assemble. The nomination when made must be reported to be submitted for Confirmation to The President. But the persons nominated will in the mean time perform the duties. Communicate to me freely whatever may be in your opinion of sufficient importance respecting the Western Army. I am particularly solicitous to be informed of its state, in point of organisation and discipline. As you have formerly served under my immediate command, you are well apprised how essential is the latter in my eyes.…”
